WASHINGTON, Circuit Justice.
We can entertain no doubt, that Jno. Lebering, the intestate, was a mariner on board this vessel. He was sometimes called Lebrun, and sometimes Lebring; but we know, by every day’s experience, that a false pronunciation of surnames is frequently given, particularly with a view to the abridgement of them. It being proved that there was but one person on board, whose name resembled Lebring. or Lebering, it is impossible that the appellant can ever be made liable by any other person, of the name of Lebering, for the wages now claimed. Though it is not proved that John Lebering is dead, yet we must taae the fact to be so, as the appellee has duly obtained uttermost administration upon his estate. Decree affirmed.